Owen, J.
While the jury found that the defendant represented that Mrs. Cox was the owner of the farm and that her price therefor was $13,000, upon which representations, the plaintiff relied, it was also found that the plaintiff ought not, in the exercise of ordinary attention to his business, to have relied thereon. The latter finding of the jury is not assailed as being unsupported by the evidence, and could not well be in view of the fact that the plaintiff signed two contracts with the defendant as owner of the premises, and in view of the further fact that the abstract of title revealed a land contract between the defendant and Mrs. Cox.
It is appellant’s contention, as we understand it, that question 3 of the special verdict is immaterial and constitutes no defense. While misrepresentation of the seller’s price by the agent constitutes actionable fraud (Estes v. Crosby, 171 Wis. 73, 175 N. W. 933, 177 N. W. 512), it is not the law of this state that a purchaser may blindly rely upon representations made by the seller.
“He cannot close his eyes to the obvious, nor stifle his judgment of matters within his capacity to judge. In *124fact, he must be alert, careful, and cautious. He must employ his powers of observation and apply his experience and knowledge in his efforts to ascertain the facts and to form an intelligent judgment upon the character and value of the subject of his purchase.” Swoboda v. Rubin, 169 Wis. 162, 170 N. W. 955.
“The law requires men,, in their dealing with each other, to exercise proper vigilance and apply their attention to those particulars which may be supposed to be within the reach of their observation and judgment, and not to close their eyes to the means- of information accessible to them.” Farr v. Peterson, 91 Wis. 182, 64 N. W. 863. See, also, Kaiser v. Nummerdor, 120 Wis. 234, 97 N. W. 932; Warner v. Benjamin, 89 Wis. 290, 62 N. W. 179; Standard Mfg. Co. v. Slot, 121 Wis. 14, 98 N. W. 923.
Throughout, the deal was between the plaintiff and defendant as owner of the land. The plaintiff contracted to pay the defendant the agreed purchase price. The defendant agreed to convey title upon payment of the agreed purchase price. The abstract disclosed the contract between Mrs. Cox and the defendant, entered into between the execution of the earnest-money contract and the closing of the deal. This was sufficient to place plaintiff on guard and to impose on him the duty of further investigation, as the jury found. As, under the circumstances, he had no right to rely on the alleged misrepresentations, his cause of action is incomplete, and his complaint was properly dismissed.
Appellant also claims that other misrepresentations were made concerning the quality and character of the farm, with reference to which no questions, were submitted to the jury. We have been referred to no evidence supporting any other representations, and, in' any event, appellant cannot complain because additional questions were not submitted to the jury, as no request therefor was made. If any such additional issues were involved at the trial they will be deemed to have been determined by the court adversely to the appellant. Sec. 2858m, Stats.
By the Court. — Judgment affirmed.